Title: To Thomas Jefferson from Andrew Ellicott, 20 October 1806
From: Ellicott, Andrew
To: Jefferson, Thomas


                        
                            Dear sir
                            
                            Lancaster October 20th. 1806.
                        
                        I forwarded to you some time ago an account of the solar eclipse of the 16th. of June last:—I wish to know if
                            you have received it.—
                        From the returns of our late election, the Snyder party, as it is called, has evidently gained ground, and in
                            my opinion, entre nous, very justly.—In saying this, I mean to confine myself to the political intolerance manifested by
                            the successful party after the reelection of Governor Mc.Kean last year; and against which, I bore my decided testimony as
                            has been noticed in several of our public papers.—On this ground I was opposed by every officer of our state government.—In our last election in this county, I took no part, because the ticket was in reality a federal one:—here again I stood
                            alone, so far as relates to the officers of our state administration.—For this misconduct I am told that I am to be placed
                            on the list of jacobins!, and presume the intolerance will not end there.—The more I see of intolerance, the more I am in
                            love with Voltaire that patriarch of the freedom of opinion:—if I had his bust, it should be placed on the top of a case
                            containing his works alone if it was only for the following lines.
                        “Voici la substance de tous les discours que tiennent les intolerans.
                        “Quoi! monstre qui seras brûle à tout jamais dans l’autre mond, & que je ferai-brûler dans celui-ci dès que
                            je le porrai, tu as l’insolence de lire de-Thou & Bayle qui sunt mis à l’index à Rome? Quand je te prêchais de la part de
                            Dieu que Samson avait tué mille Philistins avec une mâchoire d’ane, ta tête plus dure que l’arsenal dont Samson avait tiré
                            ses armes, m’a fait-connaître par un légér movement de gauche á droit que tu n’en croyais rien.—Et quand
                            je disais que le diable Asmodée, qui tordit le coû par jalousie aux sept maris de Sarai chez les Mèdes était enchaîne dans
                            la haut Egypt, j’ai vu une petite contraction de tes livres, nommèe en latin cachinnus, me signifier que dans le fond de
                            l’ame l’histoire d’Asmodée t’était en dérision.”—
                        
                     Dictionaire Philosophique Vol. 6.
                        I expected that we should long before this have had the pleasure of seeing you in this place.—Would it not be
                            proper for you to take a tour to the eastward before the meeting of Congress, or immediately after the adjournment?—
                        I feel myself very much interested in the success of Captn. Lewis: are there no accounts from him?—I do not
                            mean by these interrogatories to draw an immediate answer,—your more important business is entitled to, and ought to have
                            the preference.—
                        I am with great esteem your sincere friend, and hbe. servt,
                        
                            Andw. Ellicott
                            
                        
                    